Citation Nr: 1606688	
Decision Date: 02/23/16    Archive Date: 03/01/16

DOCKET NO.  15-31 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to dependency and indemnity compensation (DIC) on the basis of service connection for the cause of the Veteran's death.


ATTORNEY FOR THE BOARD

L. S. Kyle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1969 to July 1974.  He died in January 2009.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) and Insurance Center in Philadelphia, Pennsylvania.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

In her notice of disagreement and elsewhere, the appellant has argued that VA should recognize non-Hodgkin's Lymphoma, compensable at a 100 percent rating at the time of the Veteran's death.  In her notice of disagreement she claimed entitlement to "the $75,000 Atomic Veteran's cancer compensation" and in her substantive appeal she argued that she was entitled to "$75,000 Vets Cancer Compensation."  She has claimed entitlement to all accrued benefits to which she might be entitled.  These matters have not been explicitly adjudicated by the RO and are referred to the Agency of Original Jurisdiction (AOJ) for initial consideration.  See 38 C.F.R. § 3.155 (2014 & 2015) (pertaining to informal claims and intent to make a claim).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

VA has a duty to assist the appellant in the development of her claim prior to the issuance of a decision on the merits.  This includes the duty to obtain a medical opinion when such opinion is necessary to make an informed decision on the claim.  38 U.S.C.A. § 5103A(d).

Although sepsis and non-Hodgkin's lymphoma are listed as the cause of death on the Veteran's death certificate, a note from the Veteran's attending physician at the time of death indicates the Veteran had several exigent medical issues in the period leading up to his death.  The Veteran was entitled to service connection for disabilities that are related to the systems affected by these conditions, to include hypertension and gastrointestinal issues.  Service connection for cause of death is warranted when a service-connected disability was a contributory cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  Therefore, a VA opinion is necessary to determine whether any of the Veteran's service-connected disabilities contributed substantially or materially to death, combined to cause death, or aided or lent assistance to the production of death.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The duty to assist also requires VA to make reasonable efforts to assist the appellant in obtaining medical records that are relevant to her claim.  See 38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c).  The appellant has requested assistance with obtaining relevant medical records from Walter Reed Army Medical Center and the VA Medical Center in Washington, D.C.  The record contains a five-page discharge summarization note from Walter Reed Army Medical Center, but it does not appear this is the complete record from the facility as the Veteran was hospitalized there for approximately ten days prior to his death.  VA must make reasonable efforts to obtain these records to fulfill its duty to assist.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Assist the appellant with obtaining relevant outstanding medical records, to include any available records from Walter Reed Army Medical Center and the VA Medical Center in Washington, D.C.

2.  After completing the development above, obtain a VA medical opinion addressing whether it is at least as likely as not that any of the Veteran's service-connected disabilities, to include hypertension and chronic enteritis, contributed substantially or materially to death, combined to cause death, or aided or lent assistance to the production of death.

The examiner must provide reasons for the opinion.  If the examiner cannot provide the needed opinion without resorting to speculation, he or she should explain whether the inability is due to the limits of the examiner's medical knowledge, the limits of medical knowledge in general, or there is additional evidence, which if obtained, would enable the examiner to provide the opinion.

3.  If the benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

